Case 3:15-md-02672-CRB Document 7029-11 Filed 01/13/20 Page 1 of 6




          &YIJCJU
            Case 3:15-md-02672-CRB Document 7029-11 Filed 01/13/20 Page 2 of 6



  Früherer FBI-Chef soll VW helfen; Der Konzern will den ehemaligen Leiter
  der US-Bundespolizei, Louis Freeh, als Sonderbeauftragten gewinnen, um
    die Abgas-Affäre in Amerika zu entschärfen. Der Aufsichtsrat berät an
                              diesem Dienstag
                                       Süddeutsche Zeitung (inkl. Regionalausgaben)
                                                   Dienstag 19. Januar 2016


Copyright 2016 Süddeutsche Zeitung GmbH Alle Rechte vorbehalten




Section: Politik; Aufmacher; Bayern; München; Deutschland; S. 1
Length: 510 words
Byline: VON THOMAS FROMM UND KLAUS OTT

Body


München/Wolfsburg - Der frühere Chef der US-Bundespolizei FBI, Louis Freeh, soll Volkswagen helfen, die
Abgas-Affäre glimpflich zu überstehen. Der VW-Vorstand will ihn nach Informationen von SZ, NDR und WDR mit
Billigung des Aufsichtsrats als Sonderbeauftragten einsetzen. Freeh soll insbesondere seine Kontakte in den USA
nutzen. Dort drohen dem deutschen Autokonzern wegen jahrelang manipulierter Abgaswerte bei fast 600 000
Diesel-Fahrzeugen Strafen und Schadensersatzzahlungen in Milliardenhöhe.

 Die Berufung des 66-Jährigen soll an diesem Dienstag in einem Sonderausschuss des Aufsichtsrats besprochen
werden, der sich um die Aufklärung der Affäre bemüht. Das Gremium kommt am Konzernsitz in Wolfsburg
zusammen, um sich über den Stand der Ermittlungen zu informieren. Freeh war intern bereits vor Wochen als
möglicher VW-Botschafter in den USA ins Spiel gebracht worden. Nach der jüngsten Interview-Panne von Matthias
Müller in Detroit, wo der Volkswagen-Chef die Dieselaffäre als ,,technisches Problem" verharmlost hatte, drängt die
Zeit.

 Im Konzern wächst die Angst, dass VW seine juristischen Probleme in den USA ohne einen allseits anerkannten
Vermittler nicht mehr in den Griff bekommt. Die stark belasteten Beziehungen zu den dortigen Umweltbehörden
sowie zu Regierung und Parlament in Washington könnten Volkswagen sehr viel Geld kosten. Der frühere FBI-Chef
Freeh hat in den vergangenen Jahren bereits bei Daimler dazu beigetragen, Konflikte in den USA zu lösen. Freeh
war von Daimler 2006 als Berater angeheuert worden, um eine Schmiergeldaffäre zu bewältigen.

 Der in Stuttgart ansässige Autokonzern hatte weltweit Regierungen und Geschäftspartner bestochen und gelangte
so an lukrative Aufträge. Auch die US-Justiz ermittelte. Die dortigen Behörden und Daimler einigten sich schließlich;
die Strafe fiel mit 185 Millionen Dollar milde aus. Im Gegenzug stimmte Daimler 2010 zu, Freeh als Kontrolleur
einzusetzen, der die Korruptionsbekämpfung überwachte. Seine Mitstreiterin bei Daimler war die frühere
Verfassungsrichterin Christine Hohmann-Dennhardt, die als Vorstand für Integrität und Recht für saubere
Geschäfte sorgte.

 Anfang 2016 wechselte Hohmann-Dennhardt in gleicher Funktion zu VW. Die frühere Richterin und SPD-
Politikerin soll dort nun ebenfalls für Recht und Ordnung sorgen. Hohmann-Dennhardt gilt als treibende Kraft einer
Berufung von Freeh. In VW-Kreisen heißt es, der Aufsichtsrat ,,steuert eine Lösung an", es seien aber noch einige
             Case 3:15-md-02672-CRB Document 7029-11 Filed 01/13/20 Page 3 of 6
                                                                                                  Page 2 of 2
  Früherer FBI-Chef soll VW helfen; Der Konzern will den ehemaligen Leiter der US-Bundespolizei, Louis Freeh,
                           als Sonderbeauftragten gewinnen, um die Abgas-Affäre....

Sachfragen zu lösen. Klar sei aber, dass Freeh anders als bei Daimler nicht als Kontrolleur, sondern als eine Art
Botschafter eingesetzt werden solle.

 In dieser Rolle bekäme es Freeh auch mit Robert S. Mueller zu tun, einem seiner Nachfolger als FBI-Chef. Die
US-Justiz hat Mueller als Vermittler zwischen Schadensersatzklägern und VW eingesetzt. Im VW-Aufsichtsrat soll
am Dienstag auch über die missglückte USA-Reise von Konzernchef Matthias Müller geredet werden. Müller hatte
sich mit der Umweltbehörde EPA nicht über die Umrüstung der Diesel-Fahrzeuge einigen können.

Wirtschaft


Load-Date: January 19, 2016


  End of Document
        Case 3:15-md-02672-CRB Document 7029-11 Filed 01/13/20 Page 4 of 6




                                                                                                               DOW JONES



Süddeutsche Zeitung
Politics
 The former FBI Director should help VW; the group wants to hire former Director of the U.S. Federal Bureau of
Investigation, Louis Freeh , as special envoy to defuse the emission scandal in the United States. The supervisory board
will meet this Tuesday

BY THOMAS FROMM AND KLAUS OTT
488 words
January 19, 2016
Süddeutsche Zeitung
SDDZ
1
German
Copyright 2016 Süddeutsche Zeitung GmbH

München/Wolfsburg - Louis Freeh, former Director of the U.S. Federal Bureau of Investigation, FBI , should help
Volkswagen to survive the emission scandal relatively unscathed. According to information from SZ, NDR and WDR, the
executive board of VW wants to hire him as special envoy with the approval of the Supervisory Board. In particular, Freeh should
use his contacts in the United States. In the U.S., the German automotive manufacturer may face fines and compensation payments
in the billions because it has manipulated the emission values in nearly 600,000 Diesel vehicles for years.

 On Tuesday, the supervisory board will discuss the appointment of the 66-year-old in a special committee which tries to get to the
bottom of the scandal. The committee convenes at the head office in Wolfsburg to find out about the status of the investigation.
Freeh has already been discussed internally as possible VW envoy in the United States. After the recent interview mishap by
Matthias Müller in Detroit, where the head of Volkswagen trivialized the diesel affair as "technical problem", time is of the
essence.

 The fear is growing in the group that VW can no longer get its legal problems in the United States under control without a
well-recognized intermediary. The heavily strained relations with the local environmental authorities and with the government and
Parliament in Washington could cost Volkswagen an enormous sum of money. Over the past years, the former FBI Director
Freeh has already helped Daimler to solve the conflicts in the United States. In 2006, Daimler hired Freeh as consultant to
overcome a bribery scandal.

The automotive group domiciled in Stuttgart bribed governments and business partners worldwide and this way, it obtained
lucrative orders. Also the U.S. judiciary investigated. The local authorities and Daimler finally settled; with 185 million U.S.
dollars, the fine was mild. In exchange, Daimler agreed in 2010 to hire Freeh as monitor who supervised the fight against
corruption. His colleague at Daimler was the former constitutional judge, Christine Hohmann-Dennhardt, who as Director ensured
integrity and the right to honest business.

In early 2016, Hohmann-Dennhardt left the company and accepted the same position at VW. The former judge and SPD politician
should also now ensure there law and order. Hohmann-Dennhardt is believed to be the driving force for the appointment of Freeh.
In VW circles it is said the supervisory board "is close to a solution" but there are still some issues to be solved. It is clear, however,
that Freeh , unlike at Daimler, should not become the position of monitor but rather as a kind of envoy.

In this role, Freeh would also have to work with Robert S. Mueller, his successor as FBI Director. The U.S. judiciary used Mueller
as mediator between claimants of damages and VW. On Tuesday, supervisory board of VW is also said to discuss the unsuccessful
trip of CEO Matthias Müller to the United States. Müller was unable to agree with the Environmental Protection Agency, EPA, on
the retrofit of these Diesel vehicles.



►Business




Page 1 of 2 © 2019 Factiva, Inc. All rights reserved.
         Case 3:15-md-02672-CRB Document 7029-11 Filed 01/13/20 Page 5 of 6




Document SDDZ000020160119ec1j0000c

Search Summary
Text                    Louis and Freeh and Volkswagen
Date                    In the last 5 years
Source                  All Sources
Author                  All Authors
Company                 All Companies
Subject                 All Subjects
Industry                All Industries
Region                  All Regions
Language                English Or German
Results Found           233
Timestamp               4 December2019 19:18




Page 2 of 2 © 2019 Factiva, Inc. All rights reserved.
Case 3:15-md-02672-CRB Document 7029-11 Filed 01/13/20 Page 6 of 6
